ICJ_122_ApplicationGenocideConvention-Revision_BIH_YUG_2003-02-03_JUD_01_ME_05_EN.txt. 70

SEPARATE OPINION OF JUDGE MAHIOU
[Translation]

Appheation for revision — Admissibihty of the Application — Article 61 of
the Statute of the Court — Notion of “fact” — Existence or non-existence of a
new fact — Membership in the United Nations — Jurisdiction ratione personae,
ratione materiae aud ratione temporis of the Court — Admission to the United
Nations and consequences — Genocide Convention — Conduct of the Applicant
— Fault of the Applicant

1 While fully subscribing to the Court’s concise reasoning and con-
clusions, I wish to enlarge on my agreement by briefly addressing several
points, some of which are not raised in the Judgment, since the Court
found that there was no new fact and that a ruling on these points, or for
that matter on the other requirements under Article 61 of the Statute of
the Court, would therefore be superfluous

Yugoslavia relies on three allegedly decisive “facts” to found its Appli-
cation for revision of the Court’s Judgment of 11 July 1996; it claims to
have discovered im 2000 that 1t was not amenable to the yunsdiction of
the Court at the date of the Judgment because

— it was not a Member of the United Nations,

— it was not a party to the Statute of the Court,

— it was not bound by Article IX of the Genocide Convention of
9 December 1948,

— and these facts were known neither to Yugoslavia nor to the Court

2 Without wishing at this stage to enter into a complex semantic
debate on the notion of “fact” (see in particular the valuable comments
by Mr. 8S. Torres Bernardez, former Registrar of the Court, in “A propos
de l’interprétation et de la revision des arrêts de la Cour internationale de
Justice”, Mélanges en l'honneur de R Ago, 1987, Vol ID, pp 473-478)
and simply proceeding from the basic definition given m all dictionaries,
notably those of public international law, I note that a fact 1s an event
which occurred, which took place at a given point in time. From this
basic, common-sense definition a crucial element stands out the exist-
ence or objective reality of the fact, and hence the Court’s ascertainment
or finding that 1t did indeed happen, or that 1t occurred at an appropriate
time such as to enable 1t to be invoked

3 Now, what can be said of the three “facts” relied upon by Yugosla-
via? To begin with, the physical or objective reality of these three “facts”
1s not immediately apparent, nor has it come to light later In a manner
of speaking, they are not raw facts whose existence and ascertamment are
inescapable; rather, they are the product of a process of interpretation

67
APPLICATION FOR REVISION (SEP OP MAHIOU) 71

and representation. They are mvoked only as a result of the occurrence of
a separate, subsequent, fact, this one indisputable’ the decision on
1 November 2000 to admit Yugoslavia to the United Nations In other
words, from an established fact occurrmg in 2000 Yugoslavia infers by
means of an intellectual construct that other “facts” did not exist in 1996
or that they were different in nature But, although appearing logical, this
retrospective intellectual construct proves unfounded, notably in relation
to the requirements of Article 61 of the Statute of the Court In reality,
Yugoslavia in its reasoning relies on the admission decision in 2000 to
advance an argument in the form of a syllogism in order to be a party to
the Statute of the Court, a State must be a Member of the United
Nations, Yugoslavia was not a Member of the United Nations in 1996,
hence, Yugoslavia was not a party to the Statute of the Court or amen-
able to its yurisdiction However, if the syllogism 1s to hold, each of the
premuses must be true, if not, the syllogism 1s invalid

4 While it 15 true that, subject to Article 35 of the Statute, a State
must normally be a Member of the United Nations tn order to be a party
to the Statute of the Court, the second premise, that Yugoslavia was not
a Member of the United Nations between 1992 and 1996, and the con-
clusion, 1e, that 1t was not amenable to the Junisdiction of the Court,
remain to be proved. They beg the question, based as they are on the
mere assumption that Yugoslavia’s admission to the United Nations in
2000 means that it was not a Member before then, notably during the
period between the seisin of the Court and the 1996 Judgment. But this
assertion, arrived at by mghly abstract reasoning on the basis of an argu-
mentum a contrario, actually obscures the facts, namely the complexities
and uncertainties affecting Yugoslavia’s status during that period, as wit-
nessed not only by the debates before the various United Nations organs,
the statements by the United Nations Under-Secretary-General and the
position of the Court, but also and above all by the conduct of Yugosla-
via itself

5 After having long interpreted these complexities and uncertainties
as not precluding it from being a Member of the United Nations, Yugo-
slavia reinterprets and re-characterizes them, for purposes of its Applica-
tion im 2001, as factors disproving its membership in the United Nations
But the facts are the same and, while still ambiguous, and therefore open
to conflictmg interpretations, they are unchanged It has only been Yugo-
slavia’s intellectual representation of the facts and its position which have
changed, a change made with a view to seeking revision of the Judgment
of 11 July 1996 Since the facts remain the same, it is clearly difficult to
discern any new facts justifying an application for revision A new rep-
resentation of the same reality does not transform 1t into a new fact As
Stated in the award rendered by the Franco-German Mixed Tribunal on
29 July 1927 in the Baron de Neuflize case

68
APPLICATION FOR REVISION (SEP OP MAHIOU) 72

“revision 1s not warranted by criticism of a legal doctrine or by
a different assessment of the facts, or even by both, but solely by a
lack of information concerning the facts” (Recueil des décisions des
tribunaux arbitraux mixtes, VII, p 632)

6 Moreover, assuming that the hypothetical “facts” resulting from
inference and a new representation match the reality, are they “new”
within the meaning of Article 61 of the Statute of the Court? Although it
cites three “new facts”, Yugoslavia’s Application in effect 1s based essen-
tially on a single, purportedly “new”, “fact”, inferred a contrario from its
admission to the United Nations on 1 November 2000 namely, that it
did not belong to the United Nations at the time of the Judgment This,
it would appear, 1s the only “fact” — from which the other two are
claimed to follow — that could serve as the basis for an application for
revision Assuming further, as a working hypothesis, that this construct,
which infers from a fact occurring in 2000 the existence — or rather non-
existence — of a different fact in 1996, 1s accepted, was the discovery or
awareness of it new? Ultimately, that is the question it 1s not the fact
itself which is inherently or objectively new, it 1s the knowledge of that
fact which must be new to the party relying upon it or to the Court which
handed down the Judgment Is that the case here?

7 In respect of Yugoslavia, the debate as to whether or not it was a
Member of the United Nations started immediately after its break-up,
that debate grew even more heated after 1ts declaration of 27 April 1992
that it continued the State and the mternational legal personality of the
former Socialist Federal Republic of Yugoslavia The other States arising
out of the former Yugoslavia sharply attacked that declaration on vari-
ous, essentially political, grounds, notably and specifically in respect of
membership in the United Nations They maintained that the new Yugo-
slavia must be on an equal footing with them, that 1t could not be the
continuator State of the former Yugoslavia, of which they also were part,
and that it should apply for membership and become a successor State on
the same basis as them

8 The debate was taken up in the Security Council and the General
Assembly, both of which refused to recognize automatic continuity,
required an application for membership and suspended Yugoslavia’s par-
ticipation in the work of the General Assembly That was when the prob-
lem of membership in the United Nations entered a grey area, being
insusceptible of clear resolution, as was confirmed by the Under-Secre-
tary-General’s letter of 29 September 1992 All the vanous positions
taken, whatever their legal status and whatever actual or potential self-
contradictions they might contain, are clear evidence not only that this
fact 1s not new but that it had been of concern to Yugoslavia, to the other
States resulting from its break-up and to the imternational community,

69

 
APPLICATION FOR REVISION (SEP OP MAHIOU) 73

including the United Nations The United Nations put an end to one
uncertainty when Yugoslavia finally decided to apply for membership as
from 1 November 2000, Yugoslavia has effectively been a Member of the
United Nations That 1s beyond doubt and clarifies one problem for the
future but 1t does not resolve, and does not retroactively undo, the prior
situation, namely the differences of opinion concerning Yugoslavia’s
status vis-à-vis the United Nations before its admssion on 1 November
2000 True, the “complexity”, “difficulties” or “inconsistencies” of the
situation which was created at the time and persisted may be regrettable,
but that situation did exist, and that remains the case today

9. Thus, between 1992 and 1996 the fact was perfectly well known to
everyone, particularly to the party relying on 1t today, even though there
may have been great uncertainty as to the exact solution to be applied to
the problem raised. In any event, there were enough substantial, trouble-
some indices to alert Yugoslavia and to prompt it to reflect upon its posi-
tion vis-a-vis the United Nations Under other circumstances, more
favourable indeed to the Applicant in some respects, the Court has not
hesitated to reyect the contention that the fact relied upon was unknown
and to draw inferences from the lack, or insufficiency, of diligence in
becoming aware of the fact Thus, m the Fisheries case, in which the
United Kingdom contended that 1t was unaware of an 1869 Norwegian
Decree concerning the delimitation of the territorial sea, the Court stated
“as a maritime Power traditionally concerned with the law of the sea and
concerned particularly to defend the freedom of the seas, the United
Kingdom could not have been ignorant of the Decree of 1869” (CJ
Reports 1951, p 139) In another case, that concerning Application for
Revision and Interpretation of the Judgment of 24 February 1982 m the
Case concerning the Continental Shelf (Tunisia/Libyan Arab Jamahiriya)
(Tunisia v Libyan Arab Jamahiriya), the Court was critical of Tunisia
for having failed, in respect of the delimitation of a Libyan concession, to
seek “to know the co-ordinates of the Concession, so as to establish the
precise extent of the encroachment on what it regarded as Tunisian con-
tinental shelf’ (7 CJ Reports 1985, p 205, para 24) Yet m the present
case not only was the debate as to whether or not Yugoslavia was a
Member of the United Nations no secret to anyone, 1t lay at the heart of
international debate, engendermg an uncertainty which at that time
could only lead to further debate regarding Yugoslavia’s mternational
relations, including its status vis-a-vis the Statute of the Court and the
Genocide Convention This is unhke the situation cited m the United
States-Mexico claim in the Shreck case, where an arbitral award had
been founded on the erroneous assumption that the claimant was a
United States citizen when he was im fact a citizen of Mexico, the discov-
ery of the true nationality was a new fact which had been unknown to the
tribunal and which justified the request for reconsideration (see J B
Moore, History and Digest of the International Arbitrations to which the

70
 

APPLICATION FOR REVISION (SEP OP MAHIOU} 74

United States has been Party, 1898, Vol II, p 1357) The position here 1s
different, more like that of the United Kingdom or Tunisia, Yugoslavia
should have given more serious consideration during the proceedings to
its conduct and, m particular, should have looked to the Court, at the
appropriate time and in a more justifiable way, for a solution to the prob-
lem.

16 If the problem was thus clearly known to the party now seeking
revision, it was in consequence also clear to the Court, once the Court
had been cailed upon to rule on the request for the indication of provi-
sional measures for purposes of rts Order of 8 April 1993 Without at the
time making an issue of this point, Yugoslavia admits — as is moreover
recalled m its Application instituting proceedings — the “complexities”
and “controversies” characterizing its position vis-à-vis the United
Nations, nor did these escape the Court In adjudicating upon its juris-
diction and the admissibility of the Application, the Court was aware of
all the potential issues of fact and law, but it considered 1t unnecessary in
the circumstances, in order to make its ruling, to address the issue of
Yugoslavia’s status One of the recitals in the Court’s Order 1s particu-
larly revealing in this regard

“Whereas, while the solution adopted 1s not free from legal diffi-
culties, the question whether or not Yugoslavia is a Member of the
United Nations and as such a party to the Statute of the Court 1s
one which the Court does not need to determine definitively at the
present stage of the proceedings” (Application of the Convention on
the Prevention and Punishment of the Crime of Genocide (Bosnia
and Herzegovina v Yugoslavia (Serbia and Montenegro}), Provi-
sional Measures, Order of 8 April 1993, I CJ Reports 1993, p 14,
para 18)

11 If the Court, in its subsequent consideration of the case, was not
required, and rightly so, to concern itself with the issue of membership in
the United Nations, that was not only because Yugoslavia did not ask it
to do so but also because Yugoslavia persisted in its position, maintain-
mg the “uncertainties and dilemmas” (see Yugoslavia’s Application of
24 April 2001, p 16), the “[clontroversies and dilemmas” (ibid, p 20),
the “mixed signals” (ibid, p 24) and the “complexities and dilemmas”
(ibid , p 26) to which 1t makes repeated reference in its Application for
revision

12 Further, even after filmg the Application for revision of the Judg-
ment of 11 July 1996, Yugoslavia remained just as equivocal and self-
contradictory in tts conduct, for, at the same time as 1t was denying the
Court’s jurisdiction and claiming not to be bound by the Genocide Con-
vention, 1t was, and still is, the Applicant in other cases before the Court
Thus, in submitting and justifying the Applications of 29 April 1999
against ten NATO members (Belgium, Canada, France, Germany, Italy,
the Netherlands, Portugal, Spain, the United Kingdom and the United

71

 

 

 
APPLICATION FOR REVISION (SEP OP MAHIOU) 75

States of America) in the cases concerning Legality of Use of Force,
Yugoslavia invokes the same bases of jurisdiction as those relied on by
the Court in 1ts 1996 Judgment, namely Yugoslavia’s declaration recog-
nizing the compulsory jurisdiction of the Court and Article IX of the
Genocide Convention, and it was on those same bases that the Court
made its Orders of 2 June 1999 on the requests for the indication of pro-
visional measures Eight of these ten cases are still pending before the
Court, while the other two Applications, against Spain and the United
States, were dismissed on account of the specific reservations to the
Genocide Convention made by those two States

13 Moreover, the scope and length of the debate over Yugoslavia’s
membership in the United Nations show that everyone was aware of this
fact, even though views differed, as noted above, as to the exact way m
which the problem should be resolved. These differences of opinion are
the very evidence which makes it Impossible to speak of a fact that was
“new” and unknown to the party seeking revision and to the Court,
which referred to it in its Order of 8 April 1993 and rendered its 1996
Judgment in full awareness of 1t, but without addressing it, because it had
not been requested to do so and it was unnecessary for it to do so

14 In conclusion, without there being any need to raise the issue of
forum prorogatum already debated in connection with the additional
requests for the indication of provisional measures in 1993 (see in par-
ticular the separate opmion of Judge ad hoc Lauterpacht, IC J Reports
1993, pp 416-421) and with the preliminary objections in 1996, it 1s
apparent that there 1s no new fact but simply a new presentation or char-
acterization of the same reality by Yugoslavia, whose conduct has changed
for the better — at which all should rejoice —- without however effacing
its earlier misconduct Even though the question of its status was pending
before the United Nations throughout the duration of the proceedings
before the Court, not only did Yugoslavia fail to seek ways and means to
clarify the situation but it has contmued to maintain the uncertainty, pro-
longing it up to the present day, as stated in paragraph 12 above Today’s
authorities in Yugoslavia were not the source of the misconduct, which 1s
attributable to thetr predecessors, but that changes nothing in terms of
responsibility, for the fault 1s one attributable to the State concerned,
notwithstanding that there has been a change of régime and the begin-
nings of a change in legal policy

(Signed) Ahmed MAHIOU

72
